         Case 2:18-cr-00561-JHS Document 128 Filed 06/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

           v.
                                                               CRIMINAL ACTION
 DERRICK CARTER.,                                              NO. 18-561

                         Defendant.




                                            ORDER

       AND NOW, this 22nd day of June 2020, upon consideration of Defendant’s Emergency

Motion for Pretrial Release (Doc. No. 107), the Government’s Response in Opposition (Doc. No.

108), the arguments and evidence presented by counsel for the parties at the video hearing held on

May 6, 2020 (Doc. No. 120), and in accordance with the Opinion of the Court issued this day, it is

ORDERED that Defendant’s Motion (Doc. No. 107) is DENIED.



                                                    BY THE COURT:



                                                    /s/ Joel H. Slomsky
                                                    JOEL H. SLOMSKY, J.
